DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed May 23, 2022. 
In view of the Amendments to the Claims filed May 23, 2022, the rejections of claims 7, 9, 10, and 12-15 under 35 U.S.C. 112(a) previously presented in the Office Action sent December 15, 2021 have been withdrawn. 
In view of the Amendments to the Claims filed May 23, 2022, the rejections of claims 7, 9, 10, and 12-15 under 35 U.S.C. 103 previously presented in the Office Action sent December 15, 2021 have been modified only in response to the Amendments to the Claims.
Claims 1-7, 9-17, and 19-27 are currently pending while claims 1-6, 11, 16, 19, and 20 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 9, 10, 12, 14, 15, 21-24, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Pub. No. 2005/0037264 A1) in view of Rao et al. (U.S. Patent No. 6,180,286 B1).
With regard to claims 7 and 21, Nakamura discloses a grid for an absorbent glass mat lead acid battery (the pure lead plate disclosed in the Abstract is cited to read on the claimed grid as it is formed as a plate having a punched or expanded configuration) wherein
the grid is composed of/formed of 99.9-99.99% purity lead (see Abstract teaching “99.99 mass % or more”).

Nakamura does not detail the configuration of the grid.
However, Rao et al. teaches a grid for an absorbent glass mat lead acid batter comprising:
a frame formed of a top frame element (such as depicted in annotated Fig. 2 below, a frame 18 formed of a top frame element at the top of the frame) having 

    PNG
    media_image1.png
    648
    537
    media_image1.png
    Greyscale

Annotated Fig. 2
a current collecting lug (as depicted in Fig. 2, the cited top frame element having a current collecting lug 22), 
a first side frame element, a second side frame element, and a bottom frame element (as depicted in annotated Fig. 2 above, the cited frame formed of a first side frame element, second side frame element, and bottom frame element); 
a plurality of grid wires arranged in a radial configuration within the frame which radial configuration emanates from a radial point located outside a boundary of the frame (such as depicted in Fig. 2, a plurality of vertically extending grid wires arranged in a radial configuration within the cited frame which radial configuration emanates from a radial point located outside an upper boundary of the cited frame); 
a plurality of horizontal grid wires crossing the plurality of grid wires arranged in the radial configuration (such as depicted in Fig. 2, a plurality of horizontal grid wires crossing the cited plurality of grid wires arranged in the radial configuration), wherein
each of the plurality of horizontal grid wires continuously extends from the first side frame element to the second side frame element (such as depicted in Fig. 2, each of the cited plurality of horizontal grid wires continuously extends from the cited first side frame element to the cited second side frame element).

Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have substituted the configuration of the cited grid of Nakamura for the configuration of the grid of Rao et al. because the simple substitution of an element known in the art, in the instant case a grid configuration for a lead acid battery, supports a prima facie obviousness determination (see MPEP 2143 B). 
With regard to claims 9 and 22, independent claims 7 and 21 are obvious over Nakamura in view of Rao et al. under 35 U.S.C. 103 as discussed above. Nakamura is cited to teach the claimed wherein
the grid is a positive grid (see claim 1).
With regard to claims 10 and 23, independent claims 7 and 21 are obvious over Nakamura in view of Rao et al. under 35 U.S.C. 103 as discussed above. Nakamura, as modified above, is cited to read on the claimed “wherein the grid is a negative grid” as the cited grid is structurally capable of being a negative grid as it is formed of electrically conductive lead metal; also note Rao et al. at line 20-26, column 11 teaching both negative and positive grids have similar configurations.
With regard to claims 12 and 24, independent claims 7 and 21 are obvious over Nakamura in view of Rao et al. under 35 U.S.C. 103 as discussed above. Nakamura, as modified above, is cited to teach the claimed wherein
the grid is formed by a casting a strip of lead and punching the strip to remove material (as the generally recited product-by-process limitation “formed by a casting a strip of lead and punching the strip to remove material” requires the structure of the grid to include lead material, the cited grid of Nakamura, as modified above, which includes lead material formed in a grid configuration, is cited to read on the claimed “formed by a casting a strip of lead and punching the strip to remove material”).
With regard to claims 14 and 26, independent claims 7 and 21 are obvious over Nakamura in view of Rao et al. under 35 U.S.C. 103 as discussed above. Rao et al. is cited to teach the claimed wherein
the radiant point is on a radius line running through an imaginary line perpendicular to the top frame element (as depicted in Fig. 2, the cited radiant point is on a radius line running through an imaginary vertical line perpendicular to the horizontal top surface of the cited top frame element).
With regard to claims 15 and 27, independent claims 7 and 24 are obvious over Nakamura in view of Rao et al. under 35 U.S.C. 103 as discussed above. Rao et al. is cited to teach the claimed a grid comprising:
a frame formed of a top frame element (such as depicted in annotated Fig. 2 below, a frame 18 formed of a top frame element at the top of the frame) having 

    PNG
    media_image1.png
    648
    537
    media_image1.png
    Greyscale

Annotated Fig. 2
a current collecting lug (as depicted in Fig. 2, the cited top frame element having a current collecting lug 22), 
a first side frame element, a second side frame element, and a bottom frame element (as depicted in annotated Fig. 2 above, the cited frame formed of a first side frame element, second side frame element, and bottom frame element); 
a plurality of grid wires arranged in a radial configuration within the frame which radial configuration emanates from a radial point located outside a boundary of the frame (such as depicted in Fig. 2, a plurality of vertically extending grid wires arranged in a radial configuration within the cited frame which radial configuration emanates from a radial point located outside an upper boundary of the cited frame); 
a plurality of horizontal grid wires crossing the plurality of grid wires arranged in the radial configuration (such as depicted in annotated Fig. 2’ below, a plurality of horizontal grid wires crossing the cited plurality of grid wires arranged in the radial configuration), wherein

    PNG
    media_image2.png
    533
    508
    media_image2.png
    Greyscale

Annotated Fig. 2’
each of the plurality of horizontal grid wires continuously extends from the first side frame element to the second side frame element (such as depicted in annotated Fig. 2’ above, each of the cited plurality of horizontal grid wires continuously extends from the cited first side frame element to the cited second side frame element); 
the grid includes a grid pattern, the grid pattern includes a partial horizontal grid wire immediately adjacent the top frame element (such as depicted in annotated Fig. 2’’ below, a grid pattern includes a partial horizontal grid wire, as it is a horizontal grid wire partially forming the grid pattern with the cited plurality of horizontal grid wires and cited plurality of grid wires, immediately adjacent the cited top frame element). 

    PNG
    media_image3.png
    553
    532
    media_image3.png
    Greyscale

Annotated Fig. 2’’
Claim(s) 13 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Pub. No. 2005/0037264 A1) in view of Rao et al. (U.S. Patent No. 6,180,286 B1), and in further view of Staffeldt et al. (U.S. Pub. No. 2016/0254548 A1).
With regard to claims 13 and 25, independent claims 7 and 21 are obvious over Nakamura in view of Rao et al. under 35 U.S.C. 103 as discussed above.
Nakamura, as modified by Rao et al. above, does not discloses wherein the radially extending grid wires extend within a range of approximately 0.5 degrees to approximately 26.5 degrees from an imaginary line extending perpendicular to the top frame.
However, Staffeldt et al. teaches a grid (see Abstract) and teaches the angle from an imaginary line extending perpendicular to a top frame is a result effective variable directly affecting the amount of material needed for the grid without impairing performance (see [0003] and see [0004] teaching angle greater than 7 degrees).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the angle from an imaginary line extending perpendicular to the top frame of Nakamura, as modified by Rao et al. above, and arrive at the claimed range for angle through routine experimentation; especially since it would have led to optimizing the material needed for the grid without impairing performance.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7, 9, 10, and 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        August 25, 2022